Notice of Allowance
The present application, filed on November 15, 2017, is being examined under the first inventor to file provisions of the AIA .  A Non-Final office action was mailed rejecting then pending claims 1-22. The Applicant responded with a claim set which included claims 1-4 and 8-24. These claims were examined in an office action made FINAL on 2/27/2020.  A second Non-Final office action dated 6/22/2020 was mailed in response to a request for continued examination under 37 CFR 1.114.  Applicant's submission filed on 5/272020 was entered.
Applicant appealed the decision of the Examiner on 12/14/2020. This allowance is in response to PTAB decision reversing the Examiner regarding all the claims 1-4 and 8-22 on Appeal. Since. No rejection exists claims 1-4 and 8-22 are allowed.

Allowable Subject Matter
Claims 1-4 and 8-22 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 was filed after the mailing date of the Non-Final office action on 6/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716